Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60888-CIV-ALTMAN/Hunt

  RONY Y. JEAN BAPTISTE,

         Plaintiff,
  v.

  SECURIAN FINANCIAL GROUP, INC., et al.,

        Defendants.
  _________________________________________/

                                                 ORDER

         The Plaintiff, Rony Y. Jean Baptiste, is the beneficiary of his brother’s life and accidental death

  and dismemberment insurance plans. After Jean Baptiste’s brother died of a drug overdose, the

  insurer—Securian Life Insurance Company—paid Jean Baptiste the life insurance benefits. But it

  denied coverage for the accidental death benefits. In doing so, it notified Jean Baptiste that his

  brother’s death was not a covered loss and that the overdose was otherwise excluded from coverage

  under certain plan provisions. As we explain below, this denial of accidental death benefits was neither

  arbitrary nor capricious—which means that, under the Employee Retirement Income Security Act of

  1974 (“ERISA”), we cannot disturb Securian Life’s decision. We therefore GRANT Securian Life’s

  Motion for Summary Judgment (the “Motion”) [ECF No. 30].

                                             BACKGROUND 1
         I.           THE POLICIES

         Securian Life issued a group life insurance policy and a group accidental death and

  dismemberment (“AD&D”) policy to Johns Hopkins University. See Joint SOMF ¶ 1. We refer to


  1
    The following facts are taken from the Parties’ Joint Statement of Undisputed Facts (“Joint SOMF”)
  [ECF No. 31], Securian Life’s Statement of Facts (“Def.’s SOMF”) [ECF No. 29], and the exhibits
  Securian Life appended to its SOMF. Because the Plaintiff didn’t file a response to Securian Life’s
  statement of facts, see generally Docket—which Securian Life properly supported with documentary
  evidence—we deem those facts admitted, see S.D. FLA. L.R. 56.1(c) (“All material facts in any party’s
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 2 of 22



  these as the “Policies,” collectively, or as “Policy 70327” and “Policy 70328,” respectively. 2 The

  former offers both life insurance and voluntary AD&D coverage, while the latter offers only AD&D

  coverage. Id. Ramses P. Mocombe, the Plaintiff’s brother, was employed as a nurse anesthetist at Johns

  Hopkins and had enrolled in both Policies. Id. ¶ 2.

           This case concerns only the AD&D benefits. Under the Policies, AD&D coverage is “limited,”

  such that an insured is entitled to benefits “only when [his] loss, death or dismemberment, results,

  directly and independently from all other causes, from an accidental bodily injury which was

  unintended, unexpected and unforeseen.” Id. ¶ 3. Furthermore, “[t]he bodily injury must be evidenced

  by a visible contusion or wound, except in the case of accidental drowning. The bodily injury must be

  the sole cause of [the insured’s] death or dismemberment.” Id.

           Policy 70327 includes the following exclusion, which provides (in relevant part) that Securian

  Life isn’t required to pay AD&D benefits when an insured’s death:

           is caused directly or indirectly by, results in whole or in part from or during, or there
           is contribution from […] (3) [the insured’s] participation in, or attempt to commit, a
           crime, assault, felony, or any illegal activity, regardless of any legal proceedings thereto;
           […] (5) the use of alcohol; or (6) the use of prescription drugs, non-prescription drugs,
           illegal drugs, medications, poisons, gases, fumes, or other substances taken, absorbed,
           inhaled, ingested or injected.

  Id. ¶ 4. Similarly, Policy 70328 doesn’t require Securian Life to pay out benefits when an insured’s

  death:

           is caused directly or indirectly by, results in whole or in part from or during, or there
           is contribution from […] (3) the insured’s commission of, or attempt to commit a
           felony, or to which a contributing cause was [the insured’s] being engaged in an illegal


  Statement of Material Facts may be deemed admitted unless controverted by the other party’s
  Statement of Material Facts, provided that: (i) the Court finds that the material fact at issue is
  supported by properly cited record evidence; and (ii) any exception under FED. R. CIV. P. 56 does not
  apply.”); cf. Ligotti v. United Healthcare Servs., Inc., 2021 WL 2333111, at *16 (S.D. Fla. June 8, 2021)
  (Altman, J.) (deeming material facts admitted when the opposing party’s disputations were
  “procedurally improper”).
  2
    The Policies are attached as exhibits to the Def’s SOMF. See Policy 70327 [ECF No. 29-2]; Policy
  70328 [ECF No. 29-3].


                                                        2
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 3 of 22



          occupation; […] [or] (5) a loss to which a contributing cause was the insured’s being
          intoxicated or under the influence of any narcotic.

  Id. ¶ 5. Both Policies confer discretionary authority on Securian Life by providing that “Securian Life

  has the exclusive right and authority, in its sole discretion to interpret the group policy and decide all

  matters arising thereunder. Securian Life’s exercise of that authority shall be conclusive and binding

  on all persons unless it can be shown that the determination was arbitrary and capricious.” Id. ¶ 6.

          II.     MR. MOCOMBE’S DEATH

          On April 14, 2018 (while the Policies were in effect), Baltimore police officers found Mr.

  Mocombe dead in his apartment. Id. ¶ 7. According to the Incident Report, the officers found him

  “sitting on the bed slumped over on his right side with his face into the mattress.” Id. He had an IV

  inserted in his hand, and vials of medications 3 were scattered throughout his apartment. Id.

          Maryland’s Medical Examiner performed an autopsy. Id. ¶ 9. The autopsy report noted that

  there had been an “intravenous line taped to the back of the left hand” of the decedent and that

  “[t]here was no evidence of significant recent injury.” Id. ¶ 10. The examiner opined that the decedent

  had self-administered substances intravenously and that he had ultimately died of “Diphenhydramine,

  Ketamine and Ethanol Intoxication with Fentanyl Use.” Id. ¶¶ 11–12. Still, the “manner of death [was]

  best certified as COULD NOT BE DETERMINED.” Id. The Medical Examiner later amended the

  report, maintaining her opinion that the decedent “died of Diphenhydramine, Ketamine and Ethanol

  Intoxication with Fentanyl Use,” but adding that, “[p]er report, the Decedent had insomnia which he

  had been self-treating for years. No history of depression, suicidal ideations or prior suicide attempts

  was reported. The manner of death is ACCIDENT.” Id. ¶ 13. She also prepared a Toxicology Report,

  which revealed traces of “diphenhydramine, ketamine, lidocaine, metroprolol, metroclopramide, and


  3
    Those included: “2-Azithromycin, 1-Xylocaine, 1-Solv Cortef, 13-Diphenhydramine, 1-
  Metoclopramide Inj 10mg/2ml, 10-Metoprolol Inj 5ml, 3-Ketorolac Tromethamine30 mg, 1-
  Midazolam Inj. 5mg, 3-Lidocane Inj 1000mg, 4-Fentanyl Citrate Inj. 100mcg/2ml, 3-Ondansetron
  4mg/2ml, 1-lactated Ringer’s Dextrose Inj.” Joint SOMF ¶ 7.


                                                      3
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 4 of 22



  fentanyl in the Decedent’s urine.” Id. ¶ 14. Finally, the Toxicology Report included the results of a

  subclavian blood test, which showed 1.8 mg/L of diphenhydramine and 2.1 mg/L of ketamine in the

  decedent’s system and a blood-alcohol level of .17%. Id.

         The State of Maryland issued a Certificate of Death on May 9, 2018, listing the “direct[ ] cause

  of death” as diphenhydramine, ketamine, and ethanol intoxication with fentanyl use and indicating

  that the “injury occurred” because of drug use. Id. ¶ 15. A July 13, 2018 amendment to the Certificate

  of Death declared that the manner of death was an “accident.” But that amendment reiterated that

  “drug use” had caused the death. Id. ¶ 16. Specifically, it concluded that diphenhydramine, ketamine,

  ethanol, and fentanyl had “directly caused” the death. Id.

         III.    THE PLAINTIFF’S CLAIM FOR BENEFITS

         The Plaintiff submitted a claim for benefits on behalf of himself and Viotti A. Lefevre, the

  decedent’s other brother. Id. ¶ 17. He contended that the decedent “passed away due to an accidental

  overdose of powerful sedatives, in his quest to combat debilitating insomnia.” Id. ¶ 18. He appended

  to his claim copies of the Certificate of Death, the Incident Report, the Toxicology Report, and the

  Medical Examiner’s Report. Id. Securian Life informed the Plaintiff that the brothers were entitled to

  life insurance benefits under Policy Number 70327, id. ¶ 19, but it denied their claim for AD&D

  benefits under both Policy 70327 and Policy 70328, id. ¶ 20. Securian Life explained that, “based on

  the information available to [it], the manner of death could not be determined, and no proof of

  accidental death as defined in this policy has been provided.” Def.’s SOMF ¶ 21. Even if the death

  had been “accidental,” Securian Life continued, “there [were] specific exclusions for this type of

  event”—namely, for losses “caused, resulting from, or contributed to by alcohol, prescription,

  nonprescription, and illegal drugs, medications, intoxication, and/or narcotics.” Id.

         The Plaintiff appealed the decision to Securian Life and advanced two arguments: (1) that

  Securian Life didn’t have the benefit of the final Certificate of Death, the Toxicology Report, or the



                                                     4
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 5 of 22



  Medical Examiner’s Report when it first reviewed the claim, and (2) that Securian Life misinterpreted

  or incorrectly applied the term “narcotic” as it appears in the policy exclusions. See Joint SOMF ¶¶

  21–22. 4 The Plaintiff didn’t, however, dispute Securian Life’s position that the decedent had died from

  a drug overdose. Id. To the contrary, he conceded that the decedent “accidentally succumbed to a

  therapeutic use of medications”—though he added (without evidence) that the decedent was “legally

  qualified to prescribe and administer” the drugs and that he’d been self-prescribing those drugs “for

  several years to help combat Insomnia.” Aug. 13, 2018 Letter [ECF No. 29-13] at 3; see also id. (noting

  that the “[d]eath was caused by an accidental overdoes [sic] of a sleeping cocktail that [the decedent]

  had been prescribing to himself for years”).

            In reviewing the appeal, Securian Life reached out to Johns Hopkins, which represented that

  Mr. Mocombe wasn’t permitted to write prescriptions and that he hadn’t filled any prescriptions on his

  own behalf at any Johns Hopkins facility between April 14, 2017 and April 14, 2018. See Joint SOMF

  ¶ 23. Securian Life also ran a “ScriptCheck,” which indicated that, between September 21, 2007 and

  April 3, 2018, Mr. Mocombe hadn’t been prescribed any of the medications that were found in his

  home—other than one drug, Azithromycin—or any of the drugs found in his system. Id. ¶ 24. Securian

  Life then upheld its denial of AD&D benefits, informing the Plaintiff of this decision by letter dated

  December 12, 2018. Id. ¶ 25.

            In that letter, Securian Life explained that Mr. Mocombe’s death “was not the result of an

  accidental bodily injury” (as defined by the Policies) because (1) there wasn’t any evidence of a visible

  contusion or wound and (2) injury or death was a foreseeable result of the high concentration of drugs

  and alcohol in the decedent’s system. See Def.’s SOMF ¶ 26; see also id. (determining that “[t]he

  combination of ketamine, elevated levels of diphenhydramine, and an elevated ethanol level, more




  4
      Mr. Lefevre didn’t appeal, and the Plaintiff didn’t file an appeal on his behalf. Id.


                                                         5
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 6 of 22



  than likely led to significant central nervous depression, pulmonary dysfunction, hemodynamic

  instability, and death”). Securian Life further noted that, according to medical literature, the decedent’s

  blood-alcohol level of .17% was just below the fatal range and that its Associate Medical Director was

  of the view that ketamine (a general anesthetic) is a dangerous drug that should be administered only

  in a hospital setting under the care of a medical professional. Id. ¶¶ 27–28. Finally, Securian Life

  invoked the Policies’ crime and felony exclusions and emphasized that Mr. Mocombe’s death was

  caused by the possession of controlled substances and unprescribed medications, in violation of

  Maryland law. Id. ¶ 29.

          The Plaintiff filed a second appeal—arguing again that the term “narcotic” in Policy 70328

  was ambiguous. See Joint SOMF ¶ 26. After some additional review, Securian Life reaffirmed its denial

  of AD&D benefits. Id. ¶ 27.

          IV.     PROCEDURAL HISTORY AND MOTION FOR SUMMARY JUDGMENT

          One year after Securian Life denied his second appeal, the Plaintiff filed this lawsuit. See

  Complaint [ECF No. 1]. In it, he claims that Securian Life 5 breached its contract by failing to pay out

  $673,000 in AD&D benefits under the Policies. Id. at 5.

          After some protracted litigation, Securian Life filed its Motion for Summary Judgment, in

  which it advanced two arguments. First, it said that Mr. Mocombe’s death was not a covered loss. See

  Motion at 8–11. Second, it contended that it had carried its burden of showing that Mr. Mocombe’s

  death fell within either of the two kinds of policy exclusions—the alcohol-and-narcotics exclusions

  and/or the crime-and-felony exclusions. Id. at 11–14. Securian Life also pointed out that the Plaintiff

  failed to join Mr. Lefevre to the lawsuit. Id. at 15–16. And, Securian Life said, Mr. Lefevre is an

  indispensable party whose absence entitles the insurer to summary judgment. Id.



  5
   The Plaintiff also named Securian Financial as a Defendant. But, as we explain below, Securian
  Financial isn’t a proper party to this lawsuit.


                                                      6
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 7 of 22



          The Plaintiff filed a Response [ECF No. 32], 6 in which he repeated the argument he had made

  in his administrative appeal—that the term “narcotic” in Policy 70328 is ambiguous as to whether it

  encompasses prescription medications or “illicit street drugs,” id. at 4. He also claimed that, even

  though the decedent’s toxicology test was “conducted by a very competent physician,” the physician

  had “no way of knowing that her findings would become the linchpin in a future insurance claim

  dispute,” and he speculated that—had she known—she would have conducted a “UAC/BAC ratio

  test.” Id. at 5. Finally, he complained that the record in this case had “not developed” because (he said)

  he hadn’t had the “opportunity to question the individual(s) who drafted the ambiguous language” or

  the “doctor who performed the postmortem.” Id. at 6. Beyond that, the Plaintiff didn’t address any of

  Securian Life’s arguments. See generally id.

                                 STANDARD OF REVIEW IN ERISA CASES

          Generally, in federal civil cases, summary judgment is appropriate when there is “no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986); FED. R. CIV. P. 56(a). In an ERISA case, however, the district court

  “sits more as an appellate tribunal”; it “does not take evidence, but, rather, evaluates the

  reasonableness of an administrative determination in light of the record compiled before the plan

  fiduciary.” Curran v. Kemper Nat. Servs., Inc., 2005 WL 894840, at *7 (11th Cir. Mar. 16, 2005) (quoting

  Leahy v. Raytheon Co., 315 F.3d 11, 17–18 (1st Cir. 2002)). Thus, even if there are unresolved factual



  6
    Securian Life filed its Motion on February 3, 3021, and the Plaintiff filed his Response more than
  two weeks later, on March 1, 2021. See Response. But the Plaintiff never moved for an extension of
  time. See generally Docket. Under the local rules, that would allow us to strike the Response and entitle
  us to treat the Motion as unopposed. See S.D. FLA. 7.1(c)(1). At the same time, “although pro se litigants
  are still bound by rules of procedure, . . . they should not be held to the same level of knowledge as
  an attorney, and, therefore, additional notice may be appropriate.” Pierce v. City of Miami, 176 F. App’x
  12, 14 (11th Cir. 2006). We’ll therefore consider the arguments the Plaintiff made in his Response.
  What we won’t consider, however, is the sur-reply he filed without permission. See Sur-Reply [ECF
  No. 34]; see also S.D. FLA. 7.1(c)(1) (“No further or additional memoranda of law”—beyond the
  motion, response, or reply—“shall be filed and served without prior leave of Court.”).


                                                      7
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 8 of 22



  issues in the administrative record, “unless the administrator’s decision was wrong, or arbitrary and

  capricious, these [factual] issues will not preclude summary judgment as they normally would.” Miller

  v. PNC Fin. Servs. Grp., Inc., 278 F. Supp. 3d 1333, 1341 (S.D. Fla. 2017) (cleaned up); see also Hopp v.

  Aetna Life Ins. Co., 3 F. Supp. 3d 1335, 1339 (M.D. Fla. 2014) (“Conflicting evidence on the question

  of disability alone cannot create an issue of fact precluding summary judgment, since an

  administrator’s decision that rejects certain evidence and credits conflicting proof may be

  reasonable.”).

          ERISA permits a plan participant or beneficiary to bring a civil action to recover benefits that

  are due under the terms of the plan or to enforce or clarify rights under the plan. See 29 U.S.C. §

  1132(a)(1)(B). But “ERISA does not set out the appropriate standard of review for actions under §

  1132(a)(1)(B) challenging benefit eligibility determinations.” Firestone Tire & Rubber Co. v. Bruch, 489

  U.S. 101, 109 (1989). In Firestone Tire, the Supreme Court held that, when a plaintiff challenges a denial

  of benefits under § 1132(a)(1)(B), the district court reviews the administrator’s decision “under a de

  novo standard unless the benefit plan gives the administrator or fiduciary discretionary authority to

  determine eligibility for benefits or to construe the terms of the plan.” Id. at 115.

          Since Firestone, the Eleventh Circuit has developed a multi-step framework for analyzing an

  administrator’s benefits determination:

      1. Apply the de novo standard to determine whether the claim administrator’s benefits-
         denial decision is “wrong” (i.e., the court disagrees with the administrator’s decision);
         if it is not, then end the inquiry and affirm the decision.

      2. If the administrator’s decision in fact is “de novo wrong,” then determine whether the
         administrator was vested with discretion in reviewing claims; if not, end judicial inquiry
         and reverse the decision.

      3. If the administrator’s decision is “de novo wrong” and he was vested with discretion in
         reviewing claims, then determine whether “reasonable” grounds supported it (hence,
         review his decision under the more deferential arbitrary and capricious standard).




                                                      8
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 9 of 22



      4. If no reasonable grounds exist, then end the inquiry and reverse the administrator’s
         decision; if reasonable grounds do exist, then determine if he operated under a conflict
         of interest.

      5. If there is no conflict, then end the inquiry and affirm the decision.

      6. If there is a conflict, the conflict should merely be a factor for the court to take into
         account when determining whether an administrator’s decision was arbitrary and
         capricious.

  Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1355 (11th Cir. 2011) (cleaned up).

          Under this framework, if the administrator has discretionary authority, the court can skip to

  step three, where it must determine, not whether the decision was right or wrong, but only whether it

  was arbitrary and capricious. See Mickell v. Bell / Pete Rozelle NFL Players Ret. Plan, 832 F. App’x 586,

  591 (11th Cir. 2020) (citing Doyle v. Liberty Life Assur. Co. of Bos., 542 F.3d 1352, 1357 (11th Cir. 2008));

  see also Whiteside v. Securian Life Ins. Co., 2017 WL 8897132, at *4 (M.D. Fla. Dec. 7, 2017) (“[T]he

  undersigned will begin the analysis at step three of the Eleventh Circuit’s framework because . . . the

  dispositive question is whether [the decision] was arbitrary and capricious.” (quoting Prelutsky v. Greater

  Ga. Life Ins. Co., 692 F. App’x. 969, 972 (11th Cir. 2017)).

          The administrator’s decision is “reasonable” (and, therefore, not “arbitrary or capricious”) if

  it’s supported by some “reliable evidence” in the record—and that’s true even if the plaintiff’s position

  is also reasonable. See Pagnozzi v. JP Morgan Chase & Co., 2016 WL 2735677, at *9 (S.D. Fla. May 5,

  2016); see also Doyle, 542 F.3d at 1363 (even if the “evidence is close,” the administrator does not abuse

  its discretion by denying benefits). 7 This deference applies, not just to the administrator’s assessment

  of the evidence in the administrative record, but also to its interpretation of the plan terms. See White

  v. Coca-Cola Co., 542 F.3d 848, 857 (11th Cir. 2008) (“[T]he ‘reasonable interpretation’ factor and the

  arbitrary and capricious standard of review would have little meaning if ambiguous language in an



  7
   In this context, the phrase “arbitrary and capricious” means “abuse of discretion.” Blankenship, 644
  F.3d at 1355 n.5 (quoting Jett v. Blue Cross & Blue Shield of Ala., 890 F.2d 1137, 1139 (11th Cir. 1989)).


                                                       9
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 10 of 22



   ERISA plan were construed against the plan administrator.” (quoting Cagle v. Bruner, 112 F.3d 1510,

   1519 (11th Cir. 1997))).

                                                   ANALYSIS

           Because the Plaintiff doesn’t disagree that the Policies confer Securian Life with discretionary

   authority, see generally Response, we skip to the third step of the Blankenship test and consider only

   whether Securian Life’s decision to deny AD&D benefits was arbitrary and capricious, see Pierce v.

   Wyndham Worldwide Operations, Inc., 791 F. App’x 45, 49 (11th Cir. 2019) (where “[t]he parties agree

   that the [ERISA plan] expressly grants [the administrator] the discretion to make medical necessity

   determinations[,] [t]he arbitrary and capricious standard is . . . appropriate”). 8

           In determining whether Securian Life’s decision was arbitrary and capricious, we are “limited

   to consideration of the material available to the administrator at the time it made its decision.” Crowder

   v. Delta Air Lines, Inc., 963 F.3d 1197, 1203 (11th Cir. 2020) (quoting Blankenship, 644 F.3d at 1354).

   The Plaintiff doesn’t suggest that Securian Life failed to provide him (or the Court) with a complete

   administrative record. See generally Response; see also Crowder, 963 F.3d at 1203 n.3 (reviewing benefits

   denial based on the extant record when the claimant did “not contend that the district court rendered

   its decision on an incomplete record”). To the contrary, the Plaintiff has stipulated to the joint

   statement of material facts, see Joint SOMF at 1 n.1 (“The Parties have conferred on February 3, 2021,

   by telephone and e-mail, and agree to this Joint Statement of Undisputed Material Facts.”), and he

   never contested Securian Life’s separate statement of material facts, see generally Docket. Still, he does

   suggest that the record in this litigation has “not developed” properly because (he says) he hasn’t had




   8
     Nor could the Plaintiff have argued otherwise. The grant of discretionary authority is “apparent from
   the text of the [Policies],” Pierce, 791 F. App’x at 49, and is stated in “express language unambiguous
   in its design,” Kirwan v. Marriott Corp., 10 F.3d 784, 789 (11th Cir. 1994); see also Joint SOMF ¶ 6
   (providing that “Securian Life has the exclusive right and authority, in its sole discretion to interpret the
   group policy and decide all matters arising thereunder” (emphasis added)).


                                                        10
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 11 of 22



   the “opportunity to question the individual(s) who drafted the ambiguous language” or the “doctor

   who performed the postmortem.” Response at 6.

           We disagree. The Plaintiff had more than five months—between August 5, 2020 (when

   Securian Life first appeared in the case, see Answer [ECF No. 13]), and January 12, 2021 (when

   discovery closed, see Scheduling Order [ECF No. 20] at 2)—to take discovery in this case. And we can

   safely assume that this gave him plenty of time to depose the witnesses he wanted “to question”

   because he never moved either to compel discovery or to extend the scheduling order’s deadlines. See

   generally Docket. Since Securian Life filed its Motion only after the close of discovery (on February 3,

   2021), see generally Motion, the Plaintiff cannot complain about his own failure to take (or to compel)

   the depositions he only now claims to need. See, e.g., Herrera v. Bank of Am., N.A., 2016 WL 4542105,

   at *6 (S.D. Fla. Aug. 31, 2016) (“Plaintiff . . . never moved to compel better responses to the discovery,

   and the discovery deadline has now long passed. Accordingly, . . . Plaintiff has waived any right to

   assert these arguments on summary judgment.”); see also S.D. FLA. L.R. 26.1(g)(1) (requiring that

   discovery disputes be presented to the Court by motion within 30 days and providing that “[f]ailure

   to present the dispute to the Court within that timeframe, absent a showing of good cause for the

   delay, may constitute a waiver of the relief sought at the Court’s discretion”). He’s thus waived any

   claim to additional evidence outside the administrative record. 9




   9
           Waiver aside, the Plaintiff wouldn’t have been entitled to the depositions he now asks for.
   Federal courts (it’s true) have some discretion to permit limited discovery for evidence outside the
   administrative record—but they exercise that discretion only in narrow circumstances, usually when
   there are questions about the administrator’s competency or conflicts of interest. See, e.g., Johnston v.
   Aetna Life Ins. Co., 282 F. Supp. 3d 1303, 1307–08 (S.D. Fla. 2017) (courts have discretion to permit
   discovery to assist in evaluating: “(1) the exact nature of the information considered by the fiduciary
   in making the decision; (2) whether the fiduciary was competent to evaluate the information in the
   administrative record; (3) how the fiduciary reached its decision; (4) whether, given the nature of the
   information in the record, it was incumbent upon the fiduciary to seek outside technical assistance in
   reaching a ‘fair and full review’ of the claim; and (5) to determine whether a conflict of interest existed.”
   (quoting Cerrito v. Liberty Life Assurance Co., 209 F.R.D. 663, 664 (M.D. Fla. 2002))).


                                                        11
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 12 of 22



           We turn, then, to the question at hand: whether Securian Life’s decision was arbitrary and

   capricious. In holding that it wasn’t, we conclude, first, that Mr. Mocombe’s death wasn’t a covered

   loss under the Policies and, second, that the overdose was excluded by the plain terms of the Policies’

   exclusions.

           I.       COVERED LOSS

           The Plaintiff bears the burden of proving that Mr. Mocombe’s death was covered by the

   Policies. See Garcon v. United Mut. of Omaha Ins. Co., 779 F. App’x 595, 599–600 (11th Cir. 2019) (“A

   plaintiff suing under ERISA bears the burden of proving his entitlement to contractual benefits[.]”).

   Here, the Policies provide AD&D benefits “only when [the insured’s] loss, death or dismemberment,

   results, directly and independently from all other causes, from an accidental bodily injury which was

   unintended, unexpected and unforeseen.” Joint SOMF ¶ 3. To qualify for these benefits, “[t]he bodily

   injury must be evidenced by a visible contusion or wound, except in the case of accidental drowning,”

   and it “must be the sole cause of [the insured’s] death or dismemberment.” Id.

           As we’ve explained, the Plaintiff claims that the exclusion’s use of the word “narcotic” is

   ambiguous. See Response at 4, 6. But he doesn’t argue that the death was an “accidental bodily injury”

   or that a bodily injury—as evidenced by a visible contusion or wound—was the sole cause of Mr.

   Mocombe’s death. See generally id. He’s thus waived any argument that Mr. Mocombe’s death was a


           The Plaintiff doesn’t explain why he would have been entitled to depose the policy drafters or
   the Medical Examiner. See generally Response. And, notably, the Plaintiff never claims that Securian
   Life operated under a conflict of interest or that it failed to conduct a diligent investigation. See generally
   id. Deposing the policy drafters therefore wouldn’t assist the Plaintiff (or the Court) in any meaningful
   way—particularly because, as we explain below, Securian Life’s interpretation of the Policies was
   reasonable. Nor does the Plaintiff describe what he would have asked the Medical Examiner, whom
   he refers to as “very competent.” Id. at 5. And, for the reasons we outline below, Securian Life was
   entitled to rely on the Toxicology Report and the Medical Examiner’s Report in reaching its decision.
   We therefore would have denied any motion to compel these depositions—even had the Plaintiff filed
   one. See Blake v. Union Camp Int’l Paper, 622 F. App’x 853, 856 (11th Cir. 2015) (holding that the district
   court did not abuse its discretion in denying additional discovery and limiting the record “to the
   evidence that the ERISA plan administrator had before it in making its decision regarding [the
   claimant’s benefits]”).


                                                         12
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 13 of 22



   covered loss, see, e.g., Messina v. City of Fort Lauderdale, 2021 WL 2567709, at *18 (S.D. Fla. June 23, 2021)

   (Altman, J.) (“Arguments not properly presented in a party’s initial brief or raised for the first time in

   the reply brief are deemed waived.” (quoting In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009))). And

   this failure is fatal to his case. See Garcon, 779 F. App’x 595 at 599–600 (explaining that the plaintiff bears

   the burden of showing “his entitlement to contractual benefits”).

           Admittedly, in his Complaint, the Plaintiff did claim that, because the Policies covered

   “accidental” death—and since the Certificate of Death characterized Mr. Mocombe’s death as an

   “Accident”—Securian Life was obligated to pay the AD&D benefits. See Complaint at 5. Of course,

   the Plaintiff waived this argument by failing to advance it in his Response to the Motion for Summary

   Judgment. See generally Response; see also Schwarz v. Bd. of Supervisors on behalf of Villages Cmty. Dev. Districts,

   672 F. App’x 981, 983 (11th Cir. 2017) (“We agree with the district court that Plaintiffs waived these

   claims by failing to address them in their summary judgment response.”). And the argument would

   have failed anyway because Mr. Mocombe’s autopsy revealed no “visible contusion or wound”—a

   prerequisite to coverage under the Policies, see Joint SOMF ¶ 3 (“The bodily injury must be evidenced

   by a visible contusion or wound, except in the case of accidental drowning.”). That’s really the end of

   the matter.

           But, even had the Plaintiff made this argument—and even had Mr. Mocombe’s body shown

   some visible wound or contusion—the Plaintiff’s claim would still fail because Mr. Mocombe’s death

   wasn’t “accidental” within the meaning of the Policies. In defining the terms of an insurance contract,

   we look to the federal common law of ERISA. See Hauser v. Life Gen. Sec. Ins. Co., 56 F.3d 1330, 1333

   (11th Cir. 1995) (“[B]ecause ERISA does not contain a body of contract law to govern the




                                                           13
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 14 of 22



   interpretation and enforcement of employee benefit plans, federal courts must fashion a federal

   common law to regulate such lawsuits.” (cleaned up)). 10

           In interpreting the term “accidental” as it appears in AD&D policies, several federal courts

   have followed the First Circuit’s analysis in Wickman v. Northwestern National Insurance Co., 908 F.2d

   1077 (1st Cir. 1990). In that case, the decedent climbed over a railing on a bridge and either fell or

   jumped to his death. Id. at 1079–80. Although it was undisputed that the decedent had intentionally

   climbed the railing, the parties disagreed about whether he’d jumped or fallen off that railing. Id. at

   1083. In rejecting the murky distinction between “accidental means” and “accidental results,” the First

   Circuit developed a two-part test: First, a court must decide whether the insured subjectively expected

   his actions to cause death or serious injury. Second, if the court cannot determine the insured’s

   subjective expectations, it must undergo an objective analysis, asking whether a reasonable person

   (with similar background and experience) would have expected injury or death in the circumstances.

   Id. 11 In Wickman, the death wasn’t “accidental” because, even if the decedent hadn’t intentionally



   10
             If our policy had a choice-of-law provision, we’d follow state law to interpret the contract
   language—provided it wouldn’t be “unreasonable or fundamentally unfair” to do so. See Buce v. Allianz
   Life Ins. Co., 247 F.3d 1133, 1149 (11th Cir. 2001); see also Alexandra H. v. Oxford Health Ins. Inc. Freedom
   Access Plan, 833 F.3d 1299, 1307 (11th Cir. 2016) (“In the Eleventh Circuit, we have . . . enforced
   choice-of-law provisions in ERISA contracts and used state law to interpret terms in the ERISA
   contract when the state law was not unreasonable or fundamentally unfair.”). But the parties don’t
   suggest that the Policies include any such choice-of-law provisions. See generally Motion; Response.
             We do note, though—as an aside—that the Policies were issued and delivered in Maryland
   and that they (several times) refer to Maryland law. See generally Policy 90327; Policy 90328. Under
   Maryland law, death from the intentional, non-medical ingestion of narcotics is not an accident for
   purposes of an AD&D policy. See Gordon v. Metro. Life Ins. Co., 256 Md. 320, 324 (1970) (“When a man
   injects himself with a dangerous drug and no mishap occurs in the injection, though an unexpected
   result occurs, there is no reason to obliterate the distinction between means and results to insure that
   he can recover a double indemnity benefit. Perhaps in some cases there is no way to distinguish, but
   here with an intentional illegal act involving serious foreseeable risk, we are presented with cumulating
   evidence that this is not the type of hazard against which this policy provides.”).
   11
      The court described this objective inquiry as follows:

           If the fact-finder determines that the insured did not expect an injury similar in type
           or kind to that suffered, the fact-finder must then examine whether the suppositions


                                                        14
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 15 of 22



   jumped off the bridge (step one: subjective inquiry), a reasonable person would have expected injury

   or death to result from the dangerous act of climbing the railing of an elevated bridge (step two:

   objective inquiry). Id. at 1088–89.

           Although the Eleventh Circuit hasn’t adopted Wickman, it has approved of the decision in

   dictum. See Buce, 247 F.3d at 1147 (“[W]e think that, in the case before it, the First Circuit was on

   eminently sound ground in ruling out ‘accidental means’ and focusing instead on the objectively

   reasonable expectations of a person in the perilous situation that the decedent had placed himself

   in.”). And several district courts in this Circuit have applied Wickman’s two-part test in cases where (as

   here) the governing ERISA plan didn’t contain a choice-of-law provision. See, e.g., Dailey for Est. of

   Dailey v. Fed. Ins. Co., 2010 WL 11613916, at *14 (N.D. Ala. Mar. 1, 2010) (“Considering the trend

   among the circuits, and the Eleventh Circuit’s statements in Buce, it is determined that the Wickman

   standard should be applied to the instant case.”); see also McClurg v. Hart Ford Life & Acc. Ins. Co., 2006




           which underlay that expectation were reasonable. This analysis will prevent unrealistic
           expectations from undermining the purpose of accident insurance. If the fact-finder
           determines that the suppositions were unreasonable, then the injuries shall be deemed
           not accidental. The determination of what suppositions are unreasonable should be
           made from the perspective of the insured, allowing the insured a great deal of latitude
           and taking into account the insured’s personal characteristics and experiences. . . .

           Finally, if the fact-finder, in attempting to ascertain the insured’s actual expectation,
           finds the evidence insufficient to accurately determine the insured’s subjective
           expectation, the fact-finder should then engage in an objective analysis of the insured’s
           expectations. In this analysis, one must ask whether a reasonable person, with
           background and characteristics similar to the insured, would have viewed the injury as
           highly likely to occur as a result of the insured’s intentional conduct. An objective
           analysis, when the background and characteristics of the insured are taken into
           account, serves as a good proxy for actual expectation. Requiring an analysis from the
           perspective of the reasonable person in the shoes of the insured fulfills the axiom that
           accident should be judged from the perspective of the insured.

   Wickman, 908 F.2d at 1088 (cleaned up).


                                                       15
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 16 of 22



   WL 2801878, at *1 (M.D. Fla. Sept. 28, 2006); Schreck v. Reliance Standard Life Ins., 104 F. Supp. 2d

   1373, 1376 (S.D. Fla. 2000) (Jordan, J.). 12

           Applying Wickman, we conclude that Mr. Mocombe’s death wasn’t a covered accident.

   Notwithstanding the Plaintiff’s unsubstantiated claim that Mr. Mocombe was “legally qualified to

   prescribe and administer” the drugs on which he overdosed, see Aug. 13, 2018 Letter, 13 all the record

   evidence establishes that Mr. Mocombe was not competent to prescribe or administer these drugs to

   himself. Recall that Securian Life investigated the Plaintiff’s appeal and obtained evidence (1) that Mr.

   Mocombe wasn’t authorized by Johns Hopkins to prescribe medications and hadn’t obtained any

   medications from a Johns Hopkins facility between 2017 and 2018, and (2) that he wasn’t prescribed

   any of the medications that were found in his system. See Joint SOMF ¶¶ 23–24. By all accounts, then,

   Mr. Mocombe was self-administering dangerous drugs without a prescription, without direction from

   a physician, and at great risk to his own life—making death not an “unintended, unexpected and

   unforeseen” result of his voluntary conduct. Id. ¶ 3. Recall, in this respect, the unrebutted opinion of

   Securian Life’s Associate Medical Director: that ketamine (a general anesthetic) is a dangerous drug

   that should be administered only in a hospital setting under the care of a medical professional. See Def’s

   SOMF ¶¶ 27–28. Recall, too, the undisputed medical literature, which places Mr. Mocombe’s blood-

   alcohol level of .17%—even standing alone—just below the fatal range. Id. ¶ 26.

           Given this uncontested medical evidence, Mr. Mocombe—a nurse anesthetist at Johns

   Hopkins, one of the finest hospitals in the world—very likely understood the extreme dangerousness

   of his conduct. But, even if he hadn’t, we think it fair to say that a reasonable person in his shoes—




   12
      Wickman has also been widely adopted outside our Circuit. See Stamp v. Metro. Life Ins. Co., 531 F.3d
   84, 89 (1st Cir. 2008) (collecting cases and noting that “[o]ur reasoning in Wickman has been widely
   accepted by our sister circuits”).
   13
      Note that, to his credit, the Plaintiff never offers this letter—or argues that his brother was
   authorized to self-prescribe these medications—in his Response. See generally Response.


                                                      16
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 17 of 22



   given his extensive training and experience—would have known that injury or death could result from

   the act of ingesting enormous amounts of alcohol alongside a variegated cocktail of unprescribed

   medications, including and especially ketamine. And so, while it’s true that the Medical Examiner

   called Mr. Mocombe’s death an “accident,” his death was not an “accidental bodily injury” within the

   meaning of the Policies because it was not “unintended, unexpected and unforeseen.” Joint SOMF ¶

   3. For this reason, too, then, Mr. Mocombe’s death was not a covered loss.

           II.      POLICY EXCLUSIONS

           Even if Mr. Mocombe’s death were a covered loss under the Policies, Securian Life’s decision

   to deny coverage under the Policies’ exclusions was neither arbitrary nor capricious.

           To recap: Mr. Mocombe was found dead with an IV in his hand and vials of (unprescribed)

   medications scattered throughout his apartment. See id. ¶ 7; see also id. ¶¶ 23–24 (noting that, based on

   a “ScriptCheck,” the medications hadn’t been prescribed and that, according to Johns Hopkins, Mr.

   Mocombe didn’t have permission to write his own prescriptions). The Toxicology Report showed that

   Mr. Mocombe had a blood-alcohol level of .17% (which, according to Securian Life’s Associate

   Medical Director, is just below the fatal level, see Def.’s SOMF ¶ 27), and high concentrations of

   diphenhydramine, ketamine, and fentanyl in his system, see Joint SOMF ¶ 14. The Medical Examiner

   concluded that diphenhydramine, ketamine, and ethanol intoxication (with fentanyl) caused Mr.

   Mocombe’s death. Id. ¶¶ 12–13. And none of the reports—the Incident Report, the Medical

   Examiner’s Report, or the Certificate of Death—pointed to any other cause of death. Id. ¶¶ 7–16.

           We thus cannot say that Securian Life acted arbitrarily or capriciously in concluding that

   AD&D coverage was excluded. The Policies, after all, exclude AD&D benefits for death caused

   “directly or indirectly by, [or that] results in whole or in part from or during, or [where] there is contribution

   from”: (1) the use of alcohol or prescription drugs, non-prescription drugs, illegal drugs, or

   medications (Policy 70327), or (2) “a loss to which a contributing cause was the insured’s being



                                                          17
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 18 of 22



   intoxicated or under the influence of any narcotic” (Policy 70328). Id. ¶¶ 4–5 (emphases added). And

   Securian Life plainly had “a reasonable basis,” supported by “some reliable evidence,” Pagnozzi, 2016

   WL 2735677, at *9, to conclude that non-prescription drugs and alcohol caused (or, at the very least,

   contributed to) Mr. Mocombe’s death. Again, the Plaintiff does not dispute that Mr. Mocombe had

   (very dangerous) concentrations of alcohol and drugs in his system at the time of death—nor does he

   offer any other potential cause of death, much less one supported by the record. See generally Response;

   see also McClurg, 2006 WL 2801878, at *2 (holding that an alcohol exclusion applied because the

   claimant “was intoxicated as defined by the Policy, as his blood alcohol content constituted prima

   facie evidence that he was under the influence of alcoholic beverages” (cleaned up)); Whiteside v.

   Securian Life Ins. Co., 2017 WL 8897132, at *7 (M.D. Fla. Dec. 7, 2017) (“The autopsy report, toxicology

   results, and record evidence all establish that Decedent’s use of alcohol, at a minimum, contributed to

   her [drowning]. Thus, Defendant’s denial of Plaintiff’s claim for AD&D benefits is reasonable, and

   not arbitrary and capricious.”).

           Against all this, the Plaintiff advances two arguments—both unavailing. First, he claims that

   the term “narcotic” in Policy 70328 is “ambiguous” since it can be interpreted as encompassing only

   “illegal street drugs.” Response at 5. The implication is that, because Mr. Mocombe didn’t overdose

   on a “street” drug (presumably something like heroin), he’s not excluded from coverage. For starters,

   though, this argument doesn’t apply to—and thus cannot undermine—Securian Life’s decision with

   respect to Policy 70327, whose exclusions don’t include the word “narcotic.” See generally Policy 70327.

   In any event, nothing in Policy 70328 limits the term “narcotic” to the Plaintiff’s “street” definition.

   To the contrary, Policy 70328 refers to “any narcotic,” Joint SOMF ¶ 5 (emphasis added), which the

   Oxford English Dictionary defines broadly as “[a] drug which when swallowed, inhaled, or injected

   into the system induces drowsiness, stupor, or insensibility, according to its strength and the amount

   taken; esp. an opiate.” OXFORD ENGLISH DICTIONARY (3d ed. 2007) (definition of “narcotic”). This



                                                     18
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 19 of 22



   definition, notably, has nothing to do with the drug’s presence on the “street”—whatever that means—

   and everything to do with its effects on the human body. Note, too, the last phrase of the definition

   (“esp. an opiate”). Congress likewise includes opiates—and their progeny—in its definition of

   “narcotic.” 21 U.S.C. § 802(17) (“The term ‘narcotic drug’ means any of the following whether

   produced directly or indirectly by extraction from substances of vegetable origin, or independently by

   means of chemical synthesis, or by a combination of extraction and chemical synthesis: . . . Opium,

   opiates, derivatives of opium and opiates, [etc.]”). The fentanyl that was found in Mr. Mocombe’s

   system was thus both an opioid and a narcotic. See United States v. Pellmann, 668 F.3d 918, 920 (7th Cir.

   2012) (noting that fentanyl is a Schedule II narcotic under the Controlled Substances Act); UNITED

   STATES        DRUG         ENFORCEMENT            AGENCY,         FACT        SHEETS;       FENTANYL,

   https://www.dea.gov/factsheets/fentanyl (last visited Aug. 24, 2021) (defining Fentanyl as a “narcotic

   (opioid)”).

            But here’s the point: whatever ambiguity the Plaintiff might want us to read into the exclusion,

   we think it clear that, given everything we’ve just said, Securian Life’s interpretation of Policy 70328

   as excluding death caused by fentanyl 14 is (at the very least) a reasonable one. See White, 542 F.3d at

   857 (holding that, under arbitrary and capricious review, courts defer to an administrator’s reasonable

   interpretation of ambiguous plan terms). And that’s enough to dispose of the Plaintiff’s first argument.

            Second, the Plaintiff challenges the Medical Examiner’s decision to conduct a subclavian blood

   test rather than a urine test. See Response at 5 (speculating that the physician would have conducted a

   “UAC/BAC”—i.e., urine—test had she known that the Toxicology Report would be used to resolve



   14
     Remember: the Plaintiff concedes (or at least doesn’t dispute) that fentanyl either caused or
   contributed to Mr. Mocombe’s death. See generally Response (not challenging Securian Life’s assertion
   that fentanyl contributed to Mr. Mocombe’s death); see also Aug. 13, 2018 Letter (conceding that the
   decedent “accidentally succumbed to a therapeutic use of medications” and that his “[d]eath was
   caused by an accidental overdoes [sic] of a sleeping cocktail that [the decedent] had been prescribing
   to himself for years”).


                                                      19
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 20 of 22



   an insurance claim). In saying so, however, the Plaintiff simply misreads the Toxicology Report, which

   does show that the examiner tested a sample of Mr. Mocombe’s urine (in addition to his blood). See

   Toxicology Report [ECF No. 29-7]. Indeed, the Plaintiff appended that same Toxicology Report to

   his first appeal—in which he (notably) didn’t take issue with the type of test the examiner administered

   and didn’t contest the examiner’s conclusion that Mr. Mocombe had died of an overdose. See Aug. 13,

   2018 Letter (noting that the decedent “accidentally succumbed to a therapeutic use of medications”

   and that “[d]eath was caused by an accidental overdoes [sic] of a sleeping cocktail”). In any event,

   Securian Life was entitled to rely on the Toxicology Report—which, after all, was conducted by an

   independent Medical Examiner. See Capone v. Aetna Life Ins. Co., 592 F.3d 1189, 1193 (11th Cir. 2010)

   (holding that the administrator was entitled to rely on toxicology tests over the affidavit of an eye

   witness who attested that the decedent didn’t appear to be intoxicated before the incident); Turner v.

   Delta Family-Care Disability & Survivorship Plan, 291 F.3d 1270, 1274 (11th Cir. 2002) (per curiam)

   (holding that a plan administrator is “entitled to rely on the opinion of the independent medical

   examiner”). 15

           Notably, the Plaintiff never responds to Securian Life’s invocation of the crime or felony

   exclusions, see generally Response—another fatal omission. Nor could he have. The Maryland Criminal

   Code lists fentanyl and ketamine—both found in the decedent’s system, see Joint SOMF ¶¶ 11–16—




   15
     See also Stamp v. Metro. Life Ins. Co., 466 F. Supp. 2d 422, 426 (D.R.I. 2006) (“Because the blood
   alcohol level found by the Medical Examiner is unequivocal evidence of [the decedent’s] intoxication
   at the time of death, the question of whether he stopped at a bar is not a material factual dispute, and
   the Court need not speculate as to its truth.”); Sawyer v. Potash Corp. of Saskatchewan (Potashcorp), 417 F.
   Supp. 2d 730, 741 (E.D.N.C. 2006) (“The court views it to be particularly relevant that plaintiff at no
   time submitted any evidence or argument for inclusion in the administrative record to contradict or
   contest [the administrator’s] factual finding of intoxication.”); Veal v. Nationwide Life Ins. Co., 2010 WL
   1380170, at *3 (N.D. Fla. Mar. 31, 2010) (deferring to a toxicology report despite the plaintiff’s
   unspecified objections); cf. Cornish v. U.S. Life Ins. Co. of City of N.Y., 2009 WL 3231351, at *13 (W.D.
   Ky. Sept. 30, 2009) (declining to consider evidence not provided to the plan administrator regarding
   the reliability of post-mortem blood-alcohol testing).


                                                       20
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 21 of 22



   as “Schedule II controlled dangerous substances,” MD. CODE ANN., CRIM. LAW §§ 5-403(a)(3), 5-

   403(c)(9), 5-404(f)(2) (West 2021); and it makes it a misdemeanor to possess those substances, unless

   they’re prescribed by an authorized provider, see id. § 5-601(a)(1), (c). That’s enough for us to

   conclude—especially under ERISA’s deferential standard of review—that Securian Life’s decision to

   exclude coverage under Policy 70327 wasn’t arbitrary or capricious. See Joint SOMF ¶ 4 (noting that

   Policy 70327 excludes death that “results in whole or in part from or during . . . [the insured’s]

   participation in, or attempt to commit, a crime, assault, felony, or any illegal activity, regardless of any

   legal proceedings”). 16

           III.    REMAINING ISSUES

           Securian Life argues that Securian Financial isn’t a proper party to this lawsuit because it didn’t

   administer the Policies or make any of the benefits determinations. See Motion at 16. The Plaintiff

   doesn’t address this argument either—nor does he contend that Securian Financial was somehow

   involved in the Policies’ administration. See generally Response. For this additional reason, then, we

   enter judgment in favor of Securian Financial. See Garren v. John Hancock Mut. Life Ins. Co., 114 F.3d

   186, 187 (11th Cir. 1997) (“The proper party defendant in an action concerning ERISA benefits is the

   party that controls administration of the plan.”). 17

                                                   ***
           After careful review, the Court hereby ORDERS AND ADJUDGES as follows:


   16
      We’re less persuaded by Securian Life’s invocation of the Policy 70328 exclusion, which is expressly
   limited to felonies. See Joint SOMF ¶ 5 (Policy 70328 excludes death that “results in whole or in part
   from or during, or [where] there is contribution from . . . the insured’s commission of, or attempt to
   commit a felony, or to which a contributing cause was [the insured’s] being engaged in an illegal
   occupation”). According to Securian Life, it’s a felony in Maryland to engage in prescription fraud. See
   Motion at 14 (citing MD. CODE ANN., CRIM. LAW §§ 5-606, 5-607 (West 2021)). But Securian Life
   doesn’t point to—and there doesn’t seem to be—any evidence that Mr. Mocombe engaged in
   prescription fraud.
   17
      Securian Life also contends that it’s entitled to judgment because the Plaintiff failed to join Mr.
   Lefevre, the co-primary beneficiary and (according to Securian Life) an “indispensable party.” Motion
   at 15–16. But, since we’ve granted Securian Life’s Motion on other grounds, we needn’t address this
   alternative argument here.


                                                       21
Case 0:20-cv-60888-RKA Document 43 Entered on FLSD Docket 08/31/2021 Page 22 of 22



         1. Securian Life’s Motion [ECF No. 30] is GRANTED.

         2. Pursuant to FED. R. CIV. P. 58, the Court will enter final judgment separately.

         3. The Clerk of Court shall CLOSE this case.

         4. All other pending motions are DENIED as moot, all other deadlines are

             TERMINATED, and any remaining hearings are CANCELLED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August 2021.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

   cc:   Rony Y. Jean Baptiste, pro se
         counsel of record




                                                  22
